Citation Nr: 0027943	
Decision Date: 10/23/00    Archive Date: 11/01/00

DOCKET NO.  99-02 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
contusion of the right shoulder and collar bone.

2.  Entitlement to an evaluation in excess of 10 percent for 
bursitis of the left knee with degenerative changes.

3.  Entitlement to an evaluation in excess of 10 percent for 
tendonitis of the right knee with degenerative changes. 

4.  Entitlement to an evaluation in excess of 10 percent for 
the postoperative residuals of a left ankle injury. 

5.  Entitlement to an evaluation in excess of 10 percent for 
lumbosacral strain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active military service from August 1977 to 
August 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Waco, Texas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The Board notes that the evaluations for the veteran's right 
knee disability and left knee disability were each increased 
to 10 percent in a December 1999 rating decision promulgated 
during the course of this appeal.  The veteran has not 
expressed satisfaction with these evaluations.  A veteran is 
generally presumed to be seeking the maximum benefit allowed 
by law and regulation, and a claim remains in controversy 
where less than the maximum available benefit is awarded.  AB 
v. Brown, 6 Vet. App. 35 (1993).  Therefore, the issues of 
entitlement to an evaluation in excess of 10 percent for 
bursitis of the left knee with degenerative changes, and 
entitlement to an evaluation in excess of 10 percent for 
tendonitis of the right knee with degenerative changes remain 
on appeal to the Board. 

The Board contacted the veteran by letter in August 2000 in 
order to clarify whether or not he desired a hearing before 
the Board.  He was notified that he would have 30 days to 
respond to the letter, and that if no response was received 
in that time it would be assumed that he did not desire a 
hearing.  The veteran did not respond within the allotted 
time.  Therefore, the Board will proceed with consideration 
of the veteran's appeals. 

Initially, the Board notes that there are some procedural 
matters concerning the issue of entitlement to service 
connection for a right shoulder disability which must be 
addressed as a result of confusion over which shoulder, if 
not both, that the veteran claims is entitled to service 
connected status.  This confusion results from the 
conflicting statements attributed to the veteran on the VA 
examination reports, and from the failure of the veteran to 
clearly identify whether he seeks entitlement to service 
connection for a disability of the right shoulder, left 
shoulder, or both on his initial claim and subsequent 
communications.  

A March 1997 VA examination report indicates that the veteran 
reported an injury to his right shoulder during active 
service.  His original September 1997 claim sought service 
connection for the shoulder and collar bone, but did not 
identify whether this was the left or right side.  The 
September 1997 rating decision denied entitlement to service 
connection for the shoulder and collar bone and cited the 
findings of the March 1997 VA examination, but also did not 
specify which shoulder was denied.  The veteran's May 1998 
notice of disagreement specifically expressed disagreement 
with item number nine in the September 1997 rating decision, 
which was the denial of entitlement to service connection for 
the shoulder and collar bone.  However, the veteran then 
stated that he wished to amend his original claim to include 
several additional issues.  These issues included entitlement 
to service connection for a left shoulder condition.  The 
December 1998 statement of the case clearly stated that the 
issue was entitlement to service connection for the right 
shoulder and collar bone, presumably on the basis of 
information contained in the March 1997 VA examination 
report.  The veteran submitted a substantive appeal in 
January 1999, but this did not contain additional comment or 
argument that would indicate the identification of the 
shoulder in question as the right shoulder was in error. 

The veteran was afforded an additional VA examination in 
February 1999.  This examination report indicates that the 
veteran stated he injured his left shoulder during active 
service, but is silent for any contentions from the veteran 
or findings regarding the right shoulder.  Entitlement to 
service connection for the left shoulder was subsequently 
denied in an April 1999 rating decision, and the veteran was 
notified of this decision and provided with his appellate 
rights in a May 1999 letter.  He did not submit a notice of 
disagreement with this decision.  A February 2000 
supplemental statement of the case has continued to identify 
the issue on appeal as entitlement to service connection for 
the right shoulder and collar bone, and the veteran has never 
provided any indication that this is incorrect.  

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  These 
requirements have all been completed for the issue of 
entitlement to service connection for the residuals of a 
contusion of the right shoulder and collar bone.  Therefore, 
this issue is properly on appeal to the Board.  38 C.F.R. 
§ 20.200 (1999).  As for the left shoulder, this issue was 
denied separately in the April 1999 rating decision, and the 
veteran was notified of this decision in May 1999.  He has 
not submitted any communication either before or after the 
end of the one year period allowed for the initiation of 
appeals that contains any statement that can be interpreted 
as a disagreement with this decision.  Therefore, he has not 
submitted a timely notice of disagreement with the issue of 
entitlement to service connection for a left shoulder 
disability, and the Board has no jurisdiction of this matter.  
38 C.F.R. §§ 20.201, 20.302(a) (1999).  The Board notes that 
as entitlement to service connection for both of the 
veteran's shoulders has been considered by the RO, and as the 
veteran has received proper notification and ample 
opportunity to appeal each decision or to correct any mistake 
in identification of the shoulder on appeal, there is no 
prejudice to the veteran to proceed with the current appeal 
without an additional attempt at receiving clarification from 
the veteran.  In view of the above, the Board will proceed 
with the issue of entitlement to service connection for the 
residuals of a contusion of the right shoulder and collar 
bone.  

The issues of entitlement to an evaluation in excess of 10 
percent for bursitis of the left knee with degenerative 
changes, entitlement to an evaluation in excess of 10 percent 
for tendonitis of the right knee with degenerative changes, 
entitlement to an evaluation in excess of 10 percent for the 
postoperative residuals of a left ankle injury, and 
entitlement to an evaluation in excess of 10 percent for 
lumbosacral strain will be addressed in the remand section at 
the end of this decision.  


FINDING OF FACT

The veteran has not submitted evidence sufficient to justify 
a belief by a fair and impartial individual that his claim 
for service connection for residuals of a contusion of the 
right shoulder and collar bone is plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for the 
residuals of a contusion of the right shoulder and collar 
bone is not well grounded.  38 U.S.C.A. § 5107 (West 1991). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he has developed a disability of 
the right shoulder and collar bone as a result of active 
service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  The claim does not need to be conclusive, 
but only possible in order to be well grounded.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The appellant has the 
burden of submitting evidence to show that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In order for there to be a well grounded claim for service 
connection, there must be evidence of incurrence or 
aggravation of a disease or injury during service, competent 
evidence that the veteran currently has the claimed 
disability, and evidence of a nexus between the inservice 
disease or injury and the current disability.  Caluza v. 
Brown, 7 Vet. App. 498 (1995); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).

A review of the service medical records is negative for 
evidence of injury to or treatment for a right shoulder 
disability.  The veteran did report right shoulder pain on a 
Report of Medical History obtained in March 1997 as part of 
his retirement examination.  This was said to resolve with 
stretching.  The March 1997 retirement examination found that 
the veteran's upper extremities were normal, and was negative 
for a right shoulder disability.  

The veteran was afforded a VA examination in March 1997 prior 
to his discharge from active service.  The examination report 
indicates that the veteran injured his right shoulder in 1994 
while playing football.  The veteran stated that he was 
diagnosed with a separated shoulder, and that his arm had 
been placed in a sling for two months.  He indicated that 
there had been no residual problems from this injury.  A 
right shoulder disability was not noted on examination of the 
musculoskeletal system.  There was no diagnoses of a right 
shoulder disability.  

The postservice medical records show that the veteran 
underwent an additional VA general medical examination in 
February 1999.  The report of this examination indicates that 
the veteran injured his left shoulder while playing football 
in 1993 or 1994.  There was no report of an injury to the 
right shoulder.  The musculoskeletal examination was negative 
for a right shoulder disability, and while the diagnoses 
included left shoulder tendonitis, there was no diagnosis of 
a disability of the right shoulder or collar bone.  

A review of the remaining postservice medical records is 
negative for treatment or complaints concerning the right 
shoulder, and is negative for a diagnoses of a right shoulder 
disability.  

The Board finds that the veteran has not submitted evidence 
of a well grounded claim for entitlement to service 
connection for the residuals of a contusion of the right 
shoulder and collar bone.  Although a review of the service 
medical records indicates that the veteran was treated for a 
football injury to the left shoulder in 1994, these records 
are entirely negative for evidence of an injury to the right 
shoulder or collar bone.  The veteran did report right 
shoulder pain on a history obtained at the March 1997 
retirement examination.  However, the retirement examination 
was negative for a right shoulder disability.  A VA 
examination conducted this same month was also negative for a 
right shoulder disability.  Finally, the February 1999 VA 
examination and the remainder of the postservice medical 
records are negative for a diagnosis of right shoulder 
disability.  Therefore, as the veteran has failed to submit 
evidence to demonstrate that he currently has a right 
shoulder disability, his claim is not well grounded.  Caluza 
v. Brown, 7 Vet. App. 498 (1995); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

If the veteran fails to submit evidence showing that his 
claim is well grounded, VA is under no duty to assist him in 
further development of the claim.  See Schroeder v. West, 12 
Vet. App. 184 (1999).  VA may, however, dependent on the 
facts of the case, have a duty to notify him of the evidence 
needed to support his claim.  38 U.S.C.A. §  5103; see also 
Robinette v. Brown, 8 Vet. App. 69, 79 (1995).  The veteran 
has not indicated the existence of any evidence that, if 
obtained, would make his claim well grounded.  VA has no 
further obligation, therefore, to notify him of the evidence 
needed to support his claim.  See McKnight v. Gober, 131 F.3d 
1483, 1485 (Fed. Cir. 1997).


ORDER

Entitlement to service connection for the residuals of a 
contusion of the right shoulder and collar bone is denied. 


REMAND

The veteran contends that the current evaluations for his 
service connected bursitis of the left knee with degenerative 
changes, tendonitis of the right knee with degenerative 
changes, postoperative residuals of a left ankle injury, and 
lumbosacral strain are each inadequate to reflect the current 
level of severity of these disabilities.  

Initially, the Board finds that the veteran's claims are 
"well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, plausible claims have been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  An allegation of 
increased disability is sufficient to establish a well-
grounded claim seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed to their full extent and that the VA has met its 
duty to assist.  White v. Derwinski, 1 Vet. App. 519 (1991); 
Godwin v. Derwinski, 1 Vet. App. 419 (1991).  

A review of the record indicates that the veteran was 
afforded a VA general medical examination in February 1999.  
This included an examination of his knees, left ankle, and 
back.  The veteran stated that he experienced pain in both 
ankles after just ten minutes of standing, and that this 
would force him to sit down on a frequent basis while at 
work.  He had similar complaints concerning increasing pain 
of the knees after just ten minutes of standing, and of low 
back pain with prolonged standing, sitting, bending, or lying 
down.  However, the examination report did not include any 
findings or opinion pertaining to the presence or absence of 
any additional disability of the veteran's knees, left ankle, 
or low back as a result of pain, excess fatigability, 
incoordination, or weakness.

The Board recognizes that the disability of the 
musculoskeletal system is primarily the inability due to 
damage or an infection in parts of the system to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  Weakness is as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  Functional impairment due to pain must be 
considered.  38 C.F.R. § 4.59.  The VA is obligated to 
consider these factors in the evaluation of the veteran's 
disabilities, and findings concerning the presence or absence 
of objective evidence of pain, excess fatigability, 
incoordination, or weakness must be included on VA 
examinations.  DeLuca v. Brown, 8 Vet. App. 321 (1995).  
Therefore, the Board finds that these issues should be 
returned to the RO so that the veteran may be scheduled for 
an additional orthopedic examination.  

The VA has a duty to assist the veteran in the development of 
all relevant evidence for well grounded claims.  38 U.S.C.A. 
§ 5107.  This includes affording the veteran adequate medical 
examinations, and obtaining all pertinent medical records.  
Therefore, in order to assist the veteran in the development 
of his claims, these issues are REMANDED to the RO for the 
following action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his service 
connected disabilities of the right knee, 
left knee, left ankle and lumbosacral 
spine since discharge from active 
service.  After securing the necessary 
release, the RO should obtain these 
records and associate them with the 
claims folder.  

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and severity of his service 
connected disabilities of the right knee, 
left knee, left ankle and lumbosacral 
spine.  All indicated tests and studies 
should be conducted, and the range of 
motion of all relevant joints should be 
expressed in degrees.  The examiner(s) 
should comment on the functional 
limitations, if any, caused by the 
veteran's service connected disabilities.  
With respect to the subjective complaints 
of pain, the examiner is requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
joints, the presence and degree of, or 
absence of, muscle atrophy attributable 
to the service connected disabilities, 
the presence or absence of changes in 
condition of the skin indicative of 
disuse due to the service connected 
disability, or the presence or absence of 
any other objective manifestation that 
would demonstrate disuse or functional 
impairment due to pain attributable to 
the service connected disabilities.  The 
presence or absence of weakness, 
incoordination, and excess fatigability 
should also be noted, and any additional 
functional limitation as a result of 
these factors should be described for 
each of the veteran's service connected 
disabilities of the right knee, left 
knee, left ankle and lumbosacral spine.  
The claims folder should be made 
available to the examiner for review in 
conjunction with the examination.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (1999) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Veterans Law Judge
	Board of Veterans' Appeals



 



